—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 18, 1996, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was employed as a retail sales clerk until she resigned after approximately seven days on the job. In her subsequent application for unemployment insurance benefits, claimant stated that she had left her employment because of the insufficiency of her training and the lack of communication *650with her supervisor together with the unfriendly atmosphere that prevailed in the workplace. The Unemployment Insurance Appeal Board ruled that claimant’s reasons for resigning were personal and noncompelling in nature, thereby disqualifying her from receiving benefits. We affirm. An employee’s dissatisfaction with a supervisor or with the general working conditions of his or her employment has been found not to constitute good cause for resigning (see, Matter of Trainor [Sweeney], 226 AD2d 871). Claimant’s later contention that she did not quit but was fired raised an issue of credibility for resolution by the Board (see, Matter of Bradley [Hudacs], 190 AD2d 949, 950).
Cardona, P. J., Mikoll, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.